  Case 19-34886      Doc 32   Filed 06/22/20 Entered 06/23/20 06:17:37              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:     19-34886
Michael Haywood                             )
                                            )               Chapter: 13
                                            )
                                                            Honorable Jacqueline P Cox
                                            )
                                            )
              Debtor(s)                     )

                AMENDED AGREED ORDER MODIFYING AUTOMATIC STAY

        This case coming to be heard on DEMITRIUS HAYWOOD, Debtor's spouse's Motion for
Agreed Order Modifying Automatic Stay to Proceed with Dissolution of Marriage between Debtor and
Demitrius Haywood, Debtor being in agreement, proper notice having been given, and this Court being
fully advised in the premises, it is hereby ordered:

   Automatic Stay is hereby lifted and Debtor and Demitrius Haywood may proceed with their marital
dissolution in Circuit Court of Cook County.

  Rule 4001(a)(3) is waived and this Order is effective immediately.




                                                         Enter:


                                                                   Honorable Jacqueline Cox
Dated: June 22, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Peter L. Berk, Esq. #6274567
 O'KEEFE, RIVERA & BERK, LLC
 55 W Wacker Drive, Suite 1400
 Chicago, Illinois 60601
